[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 11, 2009
                              No. 08-16519                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 93-00221-CR-T-24-TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RODNEY CORNELIUS BROWN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 11, 2009)

Before BLACK, BARKETT and HILL, Circuit Judges.

PER CURIAM:

     Leonard E. Clark, appointed counsel for Rodney C. Brown in this appeal
from the district court’s denial of Brown’s motion to reduce his sentence under 18

U.S.C. § 3582(c)(2), has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED, and the district court’s denial of

relief under § 3582(c)(2) is AFFIRMED.




                                          2